    Case 2:20-cv-16680-KM-ESK Document 6 Filed 03/25/21 Page 1 of 3 PageID: 61




                              UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW JERSEY


FIFI MONIQUE GRAHAM,

                Plaintiff,
                                                 Civ. No. 20-16680 (KM) (ESK)
v.
                                                             OPINION
NORMAAM ASHRAF,

                Defendant.




KEVIN MCNULTY, U.S.D.J.:
          The plaintiff, Fifi Monique Graham, filed this action against Normaam
Ashraf. For the reasons explained below, the Complaint (DE 1) will be
dismissed on initial screening of this in forma pauperis (“IFP”) case. The
complaint asserts a state-law claim and does not state a basis for the
jurisdiction of this federal court. To be clear, this is not a ruling on the merits
of the case, and is entered without prejudice.
     I.      Background 1
          Graham filed the Complaint on November 17, 2020. (DE 1). On
November 24, 2020, the Court granted Graham’s application to proceed IFP
without payment of fees under 28 U.S.C. § 1915. (DE 2). On February 25,
2021, the Court dismissed the matter for lack of prosecution. (DE 4). On March
22, 2021, Graham sent a letter explaining that she had previously submitted a
285 form. Before issuing any summonses, however, the Court takes this
opportunity to review the complaint, as it is required to do.


1      For ease of reference, certain key items from the record will be abbreviated as
follows:
                “DE_”             =      Docket Entry in this Case
                “Compl.”          =      Complaint (DE 1)


                                           1
 Case 2:20-cv-16680-KM-ESK Document 6 Filed 03/25/21 Page 2 of 3 PageID: 62




   II.      Standard of Review
         Because the Court has granted IFP status, I am obligated to screen the
allegations of the Complaint to determine whether it:

         (i) is frivolous or malicious;

         (ii) fails to state a claim on which relief may be granted; or

         (iii) seeks monetary relief against a defendant who is immune from
         such relief.

28 U.S.C. § 1915(e)(2)(B). That screening provision applies to all individuals
who are proceeding in forma pauperis. See, e.g., Grayson v. Mayview State
Hosp., 293 F.3d 103, 114 n. 19 (3d Cir. 2002) (non-prisoner indigent plaintiffs
are “clearly within the scope of § 1915(e)(2)”).

   III.     Discussion
         This Complaint fails to state a claim because it reveals on its face that
the Court lacks subject matter jurisdiction.
         Graham indicates that the basis for jurisdiction is both federal question
and diversity of citizenship. Compl. at 2. The Complaint, however, asserts a
claim for libel, a state-law tort. Compl. at 2. The action thus does not arise
under the Constitution, laws, or treaties of the United States, and there is
therefore no basis for federal question jurisdiction. See 28 U.S.C. § 1331.
Further, both parties appear to be citizens of New Jersey. Compl. at 1-2. There
is therefore no basis for diversity jurisdiction. See 28 U.S.C. § 1332(a).




                                            2
 Case 2:20-cv-16680-KM-ESK Document 6 Filed 03/25/21 Page 3 of 3 PageID: 63




   IV.     Conclusion
         For the reasons stated above, the complaint is DISMISSED upon initial
screening pursuant to 28 U.S.C. § 1915(e), for lack of jurisdiction. An
appropriate order accompanies this opinion.
Dated: March 25, 2021


                                      /s/ Kevin McNulty
                                      ____________________________________
                                      Kevin McNulty
                                      United States District Judge




                                         3
